Title: Thomas Jefferson to Nicolas G. Dufief, 24 January 1817
From: Jefferson, Thomas
To: Dufief, Nicolas Gouin


          
            Dear Sir
            Monticello Jan. 24. 17.
          
          I have duly recieved the Connoissance des tems for 1817. & 1818. two copies
   *I find on reexamn that it is a single copy of Blunt for each of the years 1817.18. that I have recd
 of Blunt’s Nautical almanac for 1817. and Graglia’s Italian dictionary. I presume Blunt has not yet published his Almanac for 1818.
          
          At the time I recieved your favor of Dec. 16. my account with messrs Gibson & Jefferson to the end of the year had not come to hand. I recieved it a few days ago, and on examination find charged in it  as of Aug. 4. the remittance of the 31.D. to you which I had ordered in June. unless you may have omitted to enter it therefore or overlooked it, mr Gibson’s correspondent must have failed either to execute his order or to inform him that he had not done so. I have thought it safest to ask your re-examination of your own books before I ask mr Gibson’s enquiry into  failure, which I will withold until I have recieved your assurance that the error is not with you. I salute you with great esteem and respect.
          Th: Jefferson
        